Judgment, Supreme Court, New York County (Milton Williams, J.), entered December 10, 1991, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination finding him to be not qualified for the position of firefighter, unanimously affirmed, without costs.
Respondents’ determination finding petitioner to be unqualified for the position of firefighter has a rational basis in petitioner’s past criminal convictions involving drunken driving, as well as disciplinary problems he has had in previous employment (see, Matter of Talamo v Murphy, 38 NY2d 637, 639). There is no merit to petitioner’s contention that respondents’ determination violated the Human Rights Law and the Federal Rehabilitation Act of 1973. Respondents were not confined merely to rating petitioner’s probationary performance, but could investigate his past record to determine his fitness for the position (Matter of Going v Kennedy, 5 AD2d 173, 178-179, affd 5 NY2d 900). Nor did respondents violate Correction Law § 752, since petitioner’s prior offenses are such as to involve an unreasonable risk to property, and to the safety and welfare of the general public. Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Kassal, JJ.